Case 18-09243-JJG-11      Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33   Pg 1 of 9



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


In re:                                      Chapter 11

SCOTTY’S HOLDINGS, LLC, et. al.,            Case No. 18-09243-JJG-11

                           Debtors. 1       (Jointly Administered)


              UNITED STATES TRUSTEE’S OBJECTION
        TO DEBTORS’ MOTION FOR AN ORDER (I) AUTHORIZING
    THE DEBTORS TO OBTAIN SECURED POST-PETITION FINANCING,
               AND (II) GRANTING RELATED RELIEF

         In support of her Objection (the “Objection”) to the Debtors’ Motion for an

Order (i) Authorizing the Debtors to Obtain Secured Post-Petition Financing,

and (ii) Granting Related Relief (the “Financing Motion”), Nancy J. Gargula, the

United States Trustee for Region 10 (the “U.S. Trustee”), by and through her

undersigned counsel, states as follows:

         1.    This Court has jurisdiction to hear this Objection under 28 U.S.C.

§§ 157 and 1334.



1
 The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11 (the
“Lead Case”); A Pots & Pans Production, LLC, Case No. 18-09244-JJG-11;
Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11;
Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse
Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty's Brewhouse West
Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC, Case
No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No.
18-09252-JJG-11; Scotty's Brewhouse Mishawaka, LLC, Case No. 18-09253-
JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11;
Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's
Brewhouse Butler, LLC, Case No.18-09257-JJG-11; and Scotty's Brewhouse
Waco, LLC, Case No. 18-09258-JJG-11 (collectively the “Debtors”, excluding
the Lead Case, the “Member Cases”, and individually a “Debtor”).
Case 18-09243-JJG-11   Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33   Pg 2 of 9



      2.    Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with the

administrative oversight of cases commenced pursuant to chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”). This duty is part of the U.S.

Trustee’s overarching responsibility to enforce the bankruptcy laws as written

by Congress and interpreted by the courts. See U.S. Trustee v. Columbia Gas

Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)

(noting the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307,

which goes beyond mere pecuniary interest).

      3.    Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard

on any issue in any case or proceeding, including with regard to this Objection.

                                 BACKGROUND

      4.    On December 11, 2018, the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

      5.    An official committee of creditors has not yet been appointed in

any of the Debtors’ cases.

      6.    The Debtors have continued in possession of their properties and

have continued to operate and maintain their business as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

      7.    On December 12, 2018, the Debtors filed their motion to jointly

administer the Debtors’ cases in the Lead Case (Docket #3). The Court granted

the motion and the Debtors’ cases are being jointly administered (Docket #s

44-55).




                                        2
Case 18-09243-JJG-11    Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33    Pg 3 of 9



      8.    On December 27, 2018, the Debtors filed their Financing Motion

(Docket #89).

      9.    Objections to the Financing Motion are due on or before January

14, 2019 (Docket #91), and therefore this Objection is timely filed.

      10.   To date, no bankruptcy schedules have been filed in Debtors’

cases. Accordingly, it is not entirely clear what the likely universe of claims

against the Debtors may be, or what the assets and income of each individual

debtor may be.



                                   ARGUMENT

I.    The Financing Terms Improperly Attempt to Substantively Consolidate the
      Debtors’ Estates

      The Debtors have requested and received permission from the Court to

jointly administer the Debtors’ cases pursuant to FED.R.BANKR.P. 1015(b). Joint

administration does not create substantive legal rights and is merely a

procedural device for the ease of case administration. In re Reider, 31 F.3d

1102, 1109 (11th Cir. 1994); In re Stuery, 94 B.R. 553 (Bankr. N.D. Ind. 1988).

In the Debtors’ cases, joint administration allows for the filing of most

documents in the Lead Case only but certain matters documents must be filed

in the each case, such as claims, schedules, and chapter 11 plans. S.D.Ind B-

1015-1(b)(4), (5) and (6). By requiring that certain documents be filed in the

Member Cases the Court helps ensure a clear line of demarcation among the

various Debtors’ bankruptcy estates. Debtors have not sought Court authority



                                         3
Case 18-09243-JJG-11   Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33    Pg 4 of 9



to substantively consolidate the Debtors’ cases and thereby merge the various

Debtors’ bankruptcy estates together.

      The relief requested in Financing Motion attempts to blur the lines

between the various Debtors and, in essence, treats the Debtors’ cases as

though they have been substantively consolidated. In particular, Scotty’s

Holdings, LLC (“Borrower”) seeks a line of credit to borrow up to $600,000

(“Loan”). Financing Motion, Exhibit 3, page 2 (“Term Sheet”). The Borrower will

in turn use the Loan proceeds in accordance with a 13 week budget for the

operation of all of the Debtors filed on January 10, 2019 (Docket #112-3)

(“Budget”). Financing Motion, page 5, footnote 3; Term Sheet, page 2. However,

the proposed Budget aggregates of all of the Debtors’ use of the Loan proceeds

and it is therefore impossible to determine how the Loan proceeds will be used

by each individual Debtor.

      Further, the Financing Motion fails to detail how the Borrower and the

Debtors will trace Loan proceeds from the Borrower to individual Debtor’s

cases. Instead, the amount borrowed under the Loan will be jointly and

severally guaranteed by every Debtor regardless of each individual Debtor’s

use, if any, of the Loan proceeds. Term Sheet, page 2. In addition, the Loan will

be secured by a lien for the full amount of Loan usage on all assets of every

Debtor, regardless of each Debtor’s individual use of Loan proceeds. Term

Sheet, pages 5-7. Likewise, use of the Loan will create a super-priority

administrative claim in every Debtor’s case in the full amount of Loan usage




                                        4
Case 18-09243-JJG-11    Doc 113    Filed 01/10/19   EOD 01/10/19 16:47:33     Pg 5 of 9



regardless of the amount of each individual Debtor’s use of the Loan proceeds.

Term Sheet, page 5.

      The U.S. Trustee understands that pre-bankruptcy the Debtors, in

essence, operated as a single economic unit and, while it is unclear from the

first day declarations filed in this case, it may well be that pre-petition

financing with Huntington Bank was on terms similar to those being proposed

here. However, post-bankruptcy filing, this methodology is no longer

appropriate. While there is some overlap between Debtors, each Debtor has its

own unique combination of assets, creditors, and income production history

and potential. Those Debtors financially more sound than others should not be

required to guarantee payment to the Lender for funds those Debtors did not

use or do not need. Allowing the joint and several liability of the Loan with the

accompanying blanket liens and super-priority status may negatively impact

the creditors of less insolvent Debtors to the benefit of the creditors of Debtors

that are more insolvent by permitting assets to be moved from one estate to

another to cover shortfalls, thereby creating a de facto substantive

consolidation of the Debtors’ estates. Admittedly, it is difficult to ascertain who

may be the “winners” and the “losers” resulting from the blending of the

Debtors’ estates because schedules and associated documents have not yet

been filed in these cases. Regardless, until the impact on all creditors of each

Debtor can be ascertained, the Court should not permit the Loan to be secured

or prioritized against any individual Debtor in an amount exceeding that

Debtor’s use of the Loan proceeds.


                                         5
Case 18-09243-JJG-11   Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33   Pg 6 of 9




II.   The Debtors No Longer Operating Should Not be Parties to the Loan

      As indicated in the Debtors’ First Day Motion to Reject Unexpired Leases

filed on December 12, 2018 (Docket #20), and interim Order approving the

same (Docket #97) four Debtors 2 (“Closed Debtors”) intended to cease

operations before January 1, 2019. Assuming the Closed Debtors ceased

operations as planned, the Closed Debtors are no longer operating. As such,

the Closed Debtors do not need to use funds borrowed from the Loan. If the

Closed Debtors do not presently have sufficient money to fund the

administrative costs to liquidate their cases in chapter 11, the cases should be

converted to chapter 7 for a chapter 7 trustee to liquidate or abandon. Without

schedules to indicate what, if any, unencumbered assets the Closed Debtors

have, it is impossible to determine if the Closed Debtors’ unsecured creditors

are likely to receive anything from the liquidation of the those cases however,

permitting up to $600,000 in liens to be placed against whatever assets may

exist likely decreases significantly any amounts creditors in the Closed Debtors’

cases may have otherwise received.

                                 CONCLUSION

      Approving the terms in the Financing Motion as written, improperly

consolidates the Debtors’ estates. Even if the Court concludes that such de

facto consolidation is appropriate, the Closed Debtors should not be parties to


2
 Debtors Scotty's Brewhouse, LLC (Muncie, Indiana); Scotty's Brewhouse
Carmel, LLC (Carmel, Indiana); Scotty's Brewhouse Downtown Indianapolis,
LLC (Indianapolis, Indiana), and Scotty's Brewhouse Waco, LLC (Waco, Texas).
                                        6
Case 18-09243-JJG-11   Doc 113    Filed 01/10/19   EOD 01/10/19 16:47:33   Pg 7 of 9



the financing agreement or its terms. Accordingly, the United States Trustee

requests that the Court deny the Financing Motion or, in the alternative,

approve the Financing Motion only if the objectionable terms and the Closed

Debtors are stricken from the Loan. In addition, the United States Trustee

requests such further relief as is just and proper.



Date: January 10, 2019                      Respectfully submitted,

                                            NANCY J. GARGULA
                                            United States Trustee

                                            By: /s/ Ronald J. Moore
                                            Ronald J. Moore
                                            Assistant United States Trustee
                                            Office of the United States Trustee
                                            101 W Ohio Street, Room 1000
                                            Indianapolis, IN 46204
                                            (317) 226-6268




                                        7
Case 18-09243-JJG-11    Doc 113    Filed 01/10/19   EOD 01/10/19 16:47:33    Pg 8 of 9




                           CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, a copy of the foregoing
UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ MOTION FOR AN
ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN SECURED POST-
PETITION FINANCING, AND (II) GRANTING RELATED RELIEF was filed
electronically. Notice of this filing will be sent to the following parties through
the Court’s Electronic Case Filing System. Parties may access this filing
through the Courts system.


      John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com

      Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com

      Jason R. Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com

      John Cannizzaro john.cannizzaro@icemiller.com,
      Deborah.Martin@icemiller.com

      Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net,
      jkrichbaum@rubin-levin.net, atty_dcaruso@bluestylus.com

      Aaron E. Davis Aaron.Davis@bclplaw.com, kathryn.farris@bclplaw.com,
      chdocketing@bclplaw.com

      Lucy Renee Dollens lucy.dollens@quarles.com,
      paul.sanders@quarles.com, DocketIN@quarles.com,
      kelly.webster@quarles.com

      Mary Jean Fassett mjf@mccarronlaw.com

      Isaac M Gabriel isaac.gabriel@quarles.com, sybil.aytch@quarles.com,
      elizabeth.fella@quarles.com

      Craig Solomon Ganz ganzc@ballardspahr.com

      Christopher C. Hagenow chagenow@bbrlawpc.com, kellis@bbrlawpc.com

      Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com

      Jeffrey A. Hokanson jeff.hokanson@icemiller.com,
      Kathy.peed@icemiller.com

      John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
                                          8
Case 18-09243-JJG-11   Doc 113   Filed 01/10/19   EOD 01/10/19 16:47:33   Pg 9 of 9




      Frederick Hyman fhyman@mayerbrown.com

      Brent E. Inabnit brenti@sni-law.com

      Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com,
      tbutton@rbelaw.com

      Jay Pearson Kennedy jkennedy@kgrlaw.com, tfroelich@kgrlaw.com,
      srosner@kgrlaw.com, jli@kgrlaw.com

      Steven M. Lutz Lutz@cchalaw.com

      John Michael Mead jmead@indylegal.net, cweaver@indylegal.net

      Harley K. Means hkm@kgrlaw.com, kwhigham@kgrlaw.com,
      cjs@kgrlaw.com, tjf@kgrlaw.com

      Amanda Koziura Quick amanda.quick@atg.in.gov,
      Darlene.Greenley@atg.in.gov

      Harrison Edward Strauss harrison.strauss@usdoj.gov,
      Lora.L.Hurlbert@USDOJ.GOV

      Meredith R. Theisen mtheisen@rubin-levin.net,
      atty_mtheisen@bluestylus.com, mralph@rubin-levin.net

       I further certify that on January 10, 2019, a copy of the foregoing
UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ MOTION FOR AN
ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN SECURED POST-
PETITION FINANCING, AND (II) GRANTING RELATED RELIEF was mailed by
first-class U.S. Mail, postage prepaid, and properly addressed to the following:

Scotty's Brewhouse Butler, LLC
3855 E. 96th St
Suite J
Indianapolis, IN 46240

Scotty's Brewhouse Downtown Indianapolis, LLC
3855 E. 96th Street, Suite J
Indianapolis, IN 46240
                                       /s/ Ronald J. Moore
                                       Ronald J. Moore




                                        9
